DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following is a Final Action in response to the communication received on 04/14/2022. Currently claims 2, 16, 30, 32 and 34 have been amended; claims 1, 6, 7, 20, 21, 35, 36, 38 and 39 are canceled; and new claim 40 has been added. Therefore, claims 2-5, 8-19, 22-34, 37 and 40 are pending in this application.   
Claim Rejections - 35 USC § 101
4.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 2-5, 8-19, 22-34, 37 and 40 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a process.

(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 2, the following claimed limitations recite an abstract idea: 
(1) data representative of a user-selected dietary program, including a nutrition-related goal for a diabetic person, and (2) data representative of an amount of each of a plurality of nutrients previously consumed by the person during a defined period of time; determine, based on the user-selected dietary program, a target nutritional profile including a target level for each of a plurality of target nutrients associated with the dietary program to achieve a target glycemic load range, compute a deviation for each of the target nutrients by comparing the target level of the target nutrient to the consumed amount of the respective target nutrient to obtain a plurality of deviations, wherein each deviation indicates a deficit for the respective target nutrient if the consumed amount of the target nutrient is below the target level of the target nutrient, and an excess for the respective target nutrient if the consumed amount of the target nutrient is above the target level of the target nutrient, determine a nutrient coefficient for each target nutrient based on the nutrition-related goal associated with the person, wherein the nutrient coefficient for each target nutrient is indicative of an importance of the respective target nutrient to the person relative to other target nutrients, compute a nutritional index that represents an aggregate alignment between the consumed amounts of the plurality of consumed nutrients and the target nutritional profile, wherein the nutritional index is based on a weighted function that applies the nutrient coefficient for each target nutrient to the respective deviation for the target nutrient, thereby indicating a degree of alignment between the person's diet and the user-selected dietary program, a food recommendation based on a predicted index impact in the nutritional index, the food recommendation comprising a recommended food, a glycemic index associated with the recommended food, and a specified portion size of the recommended food that if consumed by the person improves the degree of alignment between the person's diet and the user-selected dietary program achieves the target glycemic load range, an output comprising the nutritional index and the food recommendation.
— 	Considering claim 16, the following claimed limitations recite an abstract idea: 
(1) data representative of a user-selected dietary program, including a nutrition-related goal for a diabetic person, and (2) data representative of an amount of each of a plurality of nutrients previously consumed by the person during a defined period of time; determining, based on the user-selected dietary program, a target nutritional profile including a target level for each of a plurality of target nutrients associated with the dietary program to achieve a target glycemic load range; computing a deviation for each of the target nutrients by comparing the target level of the target nutrient to the consumed amount of the respective target nutrient to obtain a plurality of deviations, wherein each deviation indicates a deficit for the respective target nutrient if the consumed amount of the target nutrient is below the target level of the target nutrient, and an excess for the respective target nutrient if the consumed amount of the target nutrient is above the target level of the target nutrient; determining a nutrient coefficient for each target nutrient based on the nutrition-related goal associated with the person, wherein the nutrient coefficient for each target nutrient is indicative of an importance of the respective target nutrient to the person relative to other target nutrients; computing a nutritional index that represents an aggregate alignment between the consumed amounts of the plurality of consumed nutrients and the target nutritional profile, wherein the nutritional index is based on a weighted function that applies the nutrient coefficient for each target nutrient to the respective deviation for the target nutrient, thereby indicating a degree of alignment between the person's diet and the user-selected dietary program; a food recommendation based on a predicted index impact in the nutritional index, the food recommendation comprising a recommended food, a glycemic index associated with the recommended food, and a specified portion size of the recommended food that if consumed by the person improves the degree of alignment between the person's diet and the user-selected dietary program achieves the target glycemic load range; providing the nutritional index and the food recommendation.
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior, or evaluation. 
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: a communication port, a computer system, a processor, a user interface device, etc., which are utilized to facilitate the recited functions with respect to: receiving inputs (e.g. receiving data representative of a user-selected dietary program, and data representative of an amount of each of a plurality of nutrients previously consumed); determining a targeted nutritional profile; computing a deviation for each of the target nutrients; determining a nutrient coefficient for each target nutrient; computing a nutritional index; generate a food recommendation; outputting information (e.g. outputting the nutritional index and the food recommendation), etc.
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The observations above confirm that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. storing data [such as data relating to dietary analysis] into a memory/database; receiving—via a conventional input device—one or more inputs from a user(s); analyzing the received input(s) using one or more algorithms; generating one or more results; outputting—via a conventional output unit—one or more results/information, etc.). Accordingly, none of the current claims recites an element, or a combination of elements, directed to an “inventive concept”. 
In addition, according to the original disclosure, the current claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the specification describes the utilization of one or more commercially available computing devices (e.g. personal computers, laptops, smartphones, etc.) to facilitate the nutritional analysis and recommendation process, for example, based on one or more inputs received from the user (e.g. see  [0152] to [0155]). Of course, the specification further describes the system in terms of a conventional standalone computer (see [0297], [0299]).  
It is also worth noting that the implementation of the conventional computer system to facilitate nutritional analysis and recommendations, including the process of providing one or more dietary recommendations based on one or more inputs received from the user, etc., is directed to a routine, well-understood and convention activity in the art (e.g. see US 2006/0122468; US 2005/0240444; US 5,704,350; US 5,412,560).
It is further a conventional activity for a person to consume a recommended food item(s) according to one or more recommended serving sizes. Of course, the same is true regarding the practice of administering to a person a recommended food item(s) according to a specific personal and/or health target of the subject.  
The observations above also confirm that the current claimed invention fails to amount to “significantly more” than an abstract idea. 
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 3-5, 8-15, 17-19, 22-34, 37 and 40). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept”. 
►	Applicant’s arguments directed to section §101 have been fully considered (the arguments filed on 04/14/2022). The arguments are not persuasive. Applicant argues, 
Claims 2-5, 8-19 and 22-39 have been rejected under 35 U.S.C. § 101 for allegedly being directed to an abstract idea . . . 
The Supreme Court has set forth a two-part test for determining patent eligibility under 35 U.S.C. § 101. Alice Corp. Pty. Ltd v. CLS Bank Int'l, 573 U.S. 208, 217 (2014). The test requires first examining whether the claims are "directed to" a law of nature or natural phenomenon . . . 
As indicated in the preamble, amended exemplary claim 2 is directed to a method "for treating diabetes in a diabetic person with an amount of recommended food items effective to meet a glycemic load range". The structure of this exemplary claim corresponds to that of the claims at issue in Vanda, which were directed to a method of treating a patient suffering from schizophrenia with a drug (iloperidone) . . . 
In finding patent eligibility of the claims in Vanda, the Court of Appeals noted that the claims were directed to using iloperidone (a substance) to treat schizophrenia (an indication) . . . the present claims recite a method of treating diabetes (an indication) with a specific type and amount of food (a substance) at a specific dose. Specifically, claim 2, as amended, is directed to a method "for treating diabetes in a diabetic person with an amount of recommended food items effective to meet a glycemic load range" further including the step of "administering, to the diabetic person, the recommended food with the specific portion size of the recommended food to achieve the target glycemic load range." At least these limitations satisfy the requirement of the MPEP 2106's analysis for the claim to qualify as a "treatment" or "prophylaxis" because they "affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition" and are not directed to an "intended use of the claimed invention or a field of use limitation."
Applicant's position is supported by a body of case law. In Boehringer Ingelheim Pharm. Inc. v. Mylan Pharm. Inc., 803 Fed. Appx. 397 (Fed. Cir. 2020) . . .  
Like claim 1 in Boehringer, the present claims are directed to orally administering a therapeutic substance to treat diabetes and are therefore submitted to be patent eligible. Similarly, in Endo Pharm. Inc. v. Teva Pharm. USA, Inc., 919 F.3d 1347 (Fed. Cir. 2019) . . . Like in Endo, the present claims are directed to oral administration of a certain amount (the "dosage" in Endo) based on certain computing steps (the "determining" in Endo). Therefore, for at least the reasons discussed above, Applicant submits that that the present claims are patent eligible under Federal Circuit case law on methods of treatment . . . 
Moreover, the Court in Vanda indicated that preemption was not a concern, because the claims recited "carrying out a dosage regimen based on the results of genetic testing," and did not "tie up the doctor's subsequent treatment decision." Id. 1134-1135 . . . 
The same conclusion applies here: claim 2 is directed to a personalized method for treating diabetes in a diabetic person with an amount of recommended food items effective to meet a glycemic load range. Claim 2 also provides a "new way" for treating diabetes in a diabetic person with an amount of recommend food items effective to a meet a glycemic load range based on an initial plurality of nutrients previously consumed by the diabetic person during a define period of time compared with the target level of nutrients in the food necessary to achieve the glycemic load range . . . The final step of the method includes "administering, to the diabetic person, the recommended food with the specified portion size of the recommended food to achieve the target glycemic load range." As is evident, these steps are all active, technical steps, not mental acts or abstract ideas, nor are they mere post-solution activity. Rather, the combination of these technical steps provides the new way of treating diabetes in a diabetic person by administering recommend food items effective to meet a glycemic load range. 
Accordingly, under Vanda and a body of Federal Circuit case law, Applicant's claim 2 is patent eligible because it recites a new way of using recommended food items (analogous to the drug in Vanda) in a manner that is potentially safer and more effective for patients. Vanda at 1134 . . . 

	However, the Office respectfully disagrees with the above arguments at least for the following reasons:
	Firstly, the current amendment does not change the abstract idea nature of the current claims. This is because none of the current claims implements a particular element—or a combination of elements—that amounts of “significantly more” than an abstract idea. For instance, considering current claim 2, simply modifying the previous phrase “[a] personalized method for improving diet” to the phrase “[a] personalized method for treating diabetes in a diabetic person . . . ” does not necessarily change the structural and/or functional elements of the claimed computer system, which is utilized to facilitate the food recommendation process. Of course, the same is true regarding claim 16 since modifying the phrase “[a] method for dietary treatment” to the current phrase “[a] method for treating diabetes in a diabetic person . . .” does not necessarily change the structural and/or functional elements of the claimed computer system that is utilized to facilitate the food recommendation process. Particularly, the claimed computer system is utilized to: (i) gather input data from the user (e.g. the user inputs information via a keyboard, etc.); and (ii) provide/display, based on the analysis of the inputted data, descriptive information to the user (e.g. the nutritional index and the food recommendation). Thus, the current implementation is still directed to an abstract idea; and wherein the claimed computer elements are utilized merely as a tool to facilitate the abstract idea. Accordingly, when each of the current claims is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application of the abstract idea. Consequently, Applicant’s arguments are not persuasive.
	Secondly, the current claims are certainly not analogous to Vanda. It is worth to note that Vanda involves steps that integrate the abstract idea (if any) into a practical application. Particularly, the claimed steps of Vanda involves: "obtaining . . . a biological sample from the patient'; "performing . . . a genotyping assay on the biological sample"; "internally administering iloperidone to the patient”, etc. 
It is evident from above that Vanda implements an element—or a combination of elements—that imposes meaningful limits on practicing the abstract idea. In contrast, the current claims lack an element—or a combination of elements—that imposes meaningful limits on practicing the abstract idea. This is because the current claims are directed to a conventional activity where a computer presents information (e.g. food recommendation) to a user based on the analysis of input data received from the user (e.g. input received from the user via a keyboard). Consequently, unlike Applicant’s assertion, none of the current claims is analogous to Vanda.  
Applicant has also attempted to compare current claim 2 with claim 1 of Vanda (see the table on pages 15 and 16 of the current argument). Of course, Applicant subsequently concluded that the current claims are analogous to the claim of Vanda since the claims “satisfy the requirement of the MPEP 2106's analysis for the claim to qualify as a ‘treatment’ or ‘prophylaxis’ because they ‘affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition’ and are not directed to an ‘intended use of the claimed invention or a field of use limitation’”
However, Applicant appears to ignore the significant differences between the two claims. For instance, excluding the claimed conventional computer elements, almost all of the steps recited per claim 2 (or that of any of the current claims) can be performed by a human using a pen and paper. However, the same cannot be said with respect to claim 1 of Vanda since a human cannot perform claim 1 of Vanda using a pen and paper. For instance, one requires a medical tool and/or a medical procedure to obtain a biological sample from the patient. Of course, one also requires to perform a genotyping assay on the biological sample, which is also a medical process that involves examining one’s DNA using biological assays, in order to determine whether the patient has CYP2D6, etc. Thus, it is quite clear, at least to a person skilled in the art, that the steps recited per claim 1 of Vanda cannot be performed by a human using a pen and paper.  
The observations above confirm that Applicant’s attempt to correlate the current claims with that of Vanda is not persuasive.    
Applicant’s attempt to correlate the current claims with that of Boehringer is also not persuasive. Here also Applicant appears to ignore the significant differences between the current claims and that of Boehringer. For instance, Boehringer involves the administration of an actual drug or medication, namely a DPP-IV inhibitor, to a patient to whom metformin therapy is inappropriate. In contrast, none of the current claims involves the administration of any specific type of medication to a person. Instead, the current claims utilize a computer to provide, based on the analysis of information that the person has entered, recommended foods that the user should consume; and wherein the person is expected to consume the recommended foods in order to attain his/her dietary or health target. Accordingly, unlike the case of Boehringer, the current claims fail to integrate the abstract idea into a practical application of the abstract idea. Consequently, Applicant’s arguments are also not persuasive
Similarly, Endo is also not analogous to the current claims. Once again, Endo also involves the process of administering to a patient some dosage of a specific medication—i.e. a lower dosage of oxymorphone—based on determining the relationship between oxymorphone and a patient(s) with renal impairment. In contrast, none of the current claims necessarily involves a medical treatment, let alone a medical treatment that requires the administration of a specific dosage of a specific medication to treat a specific medical condition. Although Applicant has omitted the particular medication—namely oxymorphone—when discussing Endo, it is important to note the medication above played important role when analyzing the eligibility of Endo. Consequently, Applicant’s arguments in this regard are also not persuasive.  
Thirdly, while referring to Vanda, Applicant asserts that “the Court in Vanda indicated that preemption was not a concern, because the claims recited ‘carrying out a dosage regimen based on the results of genetic testing,’ and did not ‘tie up the doctor's subsequent treatment decision’ . . .” (emphasis added). However, the same cannot be said regarding the current claims since none of the current claims necessarily involves a medical testing procedure that requires genetic testing, or analyzing a biological sample from the person, etc. (see the discussion presented above as applied to claim 1 of Vanda). Thus, the conclusion reached with respect to Vanda certainly does not apply to any of the current claims. 
Moreover, while referring to the limitations recited per claim 2, Applicant is attempting to substantiate the assumption that claim 2 provides “new way” for treating diabetes in a diabetic person (e.g. see pages 18 and 19 of the current argument). However, unlike Applicant’s assertion, claim 2 does not necessarily provide “new way” for treating diabetes in a diabetic person. Particularly, it is an old and well-known fact in the art to manage diabetes based on the type and/or amount of food to be consumed.   Nevertheless, even if one assumes arguendo that claim 2 is considered to provide a “new way”, such assumption still does not demonstrate eligibility since a claim for a new abstract idea is still an abstract idea. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016). 
Of course, Applicant also asserts that the claimed steps are “all active, technical steps, not mental acts or abstract ideas, nor are they mere post-solution activity”; however, no analysis is presented to substantiate the above assertion. For instance, no evidence and/or rationale is presented to demonstrate whether the claimed process cannot be performed by a human using a pen and paper. Consequently, Applicant’s arguments are not persuasive. 
Thus, at least for the reasons discussed above, the  Office concludes that none of the current claims amounts to “significantly more” than an abstract idea. 





Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

●	Claims 2-5, 8-19, 22-34, 37 and 40 are rejected under 35 U.S.C.112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.	
	Claim 1 recites, “an output comprising the nutritional index and the food recommendation for display on a user interface device; and administering, to the diabetic person, the recommended food with the specified portion size of the recommended food to achieve the target glycemic load range” (emphasis added); and also Claim 16 recites, “providing the nutritional index and the food recommendation for display by a user interface device; and administering, to the diabetic person, the recommended food with the specified portion size of the recommended food to achieve the target glycemic range” (emphasis added). 
	Given the context of the above limitations, a second entity (e.g. a second person) appears to be present for administering or feeding the person the recommended food with the specified portion size of the recommended food.
	However, the original disclosure does not have sufficient written description regarding such implementation. Instead, per the original disclosure, the user himself/herself appears to consume the recommended food based on the information displayed via the computer (e.g. see [0213], [0216], [0219], [0222]).  Consequently, the current claims involve new subject matter. 
Note that, when an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a), or first paragraph (pre-AIA ), a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure (see MPEP 2163.06).
►	Applicant’s arguments directed to section §112(a) have been fully considered (the arguments filed on 04/14/2022). However, the arguments are not persuasive. Applicant argues,  
Claims 16-19, 22-29, 31, 33 and 37-39 stand rejected under 35 U.S.C. § l 12(a) as allegedly failing to particularly point out and distinctly claim the subject matter . . .
Applicant respectfully traverses the rejections  . . . A POSIT A would understand that administration of an oral medicament or other therapeutically effective substance ( e.g., a pill, lozenge, or syrup) can be performed by a caregiver and, alternatively, by the patient him/herself (unless the patient is physically incapacitated) without another person being present. In this case, the therapeutically effective substance is the food, provided in the specific amount and type. The patient would intake this substance the same way as a pill or other oral medicament and, more practically, the same as any person would ordinarily feed him or herself. The Office Action admits on page 11 that self-administration is disclosed in the specification. Therefore, 16-19, 22-29, 31, 33 and 37-39 do not involve new subject matter and comply with the requirements of 35 U.S.C. § 112(a).

	However, the Office respectfully disagrees with the above arguments. The issue has nothing to do with whether POSITA “would understand that administration of an oral medicament or other therapeutically effective substance ( e.g., a pill, lozenge, or syrup) can be performed by a caregiver and, alternatively, by the patient him/herself”; rather, the issue is specific to the scope of the written description. For instance, the current claims require “administering, to the diabetic person, the recommended food with the specified portion size of the recommended food to achieve the target glycemic load range” (emphasis added). The above does not indicate any self-administration that the person may perform himself herself. Instead, the limitation above implies at least one additional entity (e.g. a second person) who is administering “to the diabetic person” the recommended food. In this regard, Applicant has not positively indicated how the current administration step is performed. Particularly, Applicant has not provided any citation from the disclosure; rather, Applicant is referring to what POSITA understands. However, if a claimed limitation is sufficiently supported, it should not be difficult for Applicant to identify a section(s) from the specification to overcome the findings under section §112(a). Accordingly, the lack of such evidence confirms that the current claims indeed involve new subject matter. 


It is also worth to note that the issue raised under section §112(a) is related to a lack of written description regarding a claimed limitation, as opposed to a lack of enablement regarding a claimed limitation. Accordingly, simply emphasizing what POSITA understands does not necessarily overcome a lack of written description. Of course, POSITA may understand a newly added claimed limitation even if that new limitation is not described in the specification; however, this does not necessarily mean that Applicant has possession of that newly added limitation just because POSITA understands the new limitation. Consequently, Applicant’s arguments are not persuasive.  
Prior art
●	It is worth noting that the prior art does not teach or suggest the invention as currently claimed (regarding the state of the prior art, see the office-action mailed on 11/01/2016).
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, 
e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-5, 8-19, 22-34, 37 and 40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of 
US 9,011,153.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features are directed to obvious modification of the claims in the corresponding patent. 
For example, claim 2 of the current application recites features that are similar to the features of claim 1 of US 9,011,153, except that claim 2 specifies that the method is for treating diabetes with an amount of food recommended to meet glycemic load range. 
However, since claim 2 is still directed to generating information regarding food recommendation, and wherein a glycemic index is also part of the information, it would have been obvious to a person skilled in the art, at the time the invention was made, to modify the features for claim 1 of US 9,011,153; for example, by incorporating an option for generating—based on the person’s specific dietary and/or health target—additional detail information regarding the food recommendation, in order to provide the subject with a variety of food items, so that the subject would have a chance to select and consume one or more food items he/she likes while meeting his/her dietary and/or health target.  
Although an exemplary analysis is presented with respect to claim 2, it is worth to note that similar type of analysis applies to the rest of the claims.  

Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715